Exhibit (c)(1) P R E S E N TATI O N T O T H E S P E C I A L C O M M I T T E E O F S I G H T ’ S B O A R D O F D I R E C T O R S S T R I C T L Y P R IV A T E A N D C O N F I D E N T I A L O C T O B E R 1 4 , 2 0 1 0 Project Sight CONFIDENTIAL THE FOLLOWING PAGES CONTAIN MATERIAL PROVIDED TO THE BOARD OF DIRECTORS OF SIGHT (“SIGHT” OR THE “COMPANY”) BY OPPENHEIMER & CO. INC. (“OPPENHEIMER”) ON A CONFIDENTIAL BASIS IN CONNECTION WITH THE PROPOSED TRANSACTION INVOLVING SIGHT AND ERIC INTERNATIONAL (“ERIC”). THE ACCOMPANYING MATERIAL WAS NOT COMPILED OR PREPARED WITH A VIEW TOWARD PUBLIC DISCLOSURE UNDER STATE OR FEDERAL SECURITIES LAWS OR OTHERWISE AND MAY NOT BE USED FOR ANY OTHER PURPOSE OR RELIED UPON BY ANY THIRD PARTY. THE INFORMATION CONTAINED IN THIS MATERIAL WAS OBTAINED FROM THE COMPANY AND PUBLIC SOURCES AND WAS RELIED UPON BY OPPENHEIMER WITHOUT (AND WITHOUT ASSUMING RESPONSIBILITY FOR) INDEPENDENT VERIFICATION AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION. ANY ESTIMATES AND PROJECTIONS FOR THE COMPANY CONTAINED HEREIN HAVE BEEN SUPPLIED BY THE MANAGEMENT OF THE COMPANY, AND INVOLVE NUMEROUS AND SIGNIFICANT SUBJECTIVE DETERMINATIONS. THERE IS NO ASSURANCE THAT SUCH ESTIMATES AND JUDGMENTS WILL BE REALIZED. NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, IS MADE BY OPPENHEIMER AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION AND NOTHING CONTAINED HEREIN IS, OR SHALL BE RELIED UPON AS, A REPRESENTATION OR WARRANTY, WHETHER AS TO THE PAST, THE PRESENT OR THE FUTURE. THIS MATERIAL WAS NOT PREPARED FOR USE BY READERS NOT AS FAMILIAR WITH THE BUSINESS AND AFFAIRS OF THE COMPANY AS THE BOARD OF DIRECTORS OF THE COMPANY AND, ACCORDINGLY, NEITHER THE COMPANY NOR OPPENHEIMER NOR THEIR RESPECTIVE LEGAL OR FINANCIAL ADVISORS OR ACCOUNTANTS TAKE ANY RESPONSIBILITY FOR THE ACCOMPANYING MATERIAL IF USED BY PERSONS OTHER THAN THE BOARD OF DIRECTORS OF THE COMPANY. OPPENHEIMER ASSUMES NO OBLIGATION TO UPDATE OR OTHERWISE REVISE THE ACCOMPANYING MATERIAL. THE ACCOMPANYING MATERIAL DOES NOT CONSTITUTE LEGAL OR REGULATORY ADVICE AND OPPENHEIMER DOES NOT HOLD ITSELF OUT TO BE AN ADVISOR AS TO SUCH MATTERS. PRESENTATION TO THE SPECIAL COMMITTEE OF SIGHT’S BOARD OF DIRECTORS / OCTOBER 14, 2010 1 Transaction Overview 2 Financial Analysis A Sight Management Projections B Valuation Summary C Selected Public Companies Analysis D Selected Transactions Analysis E Discounted Cash Flow Analysis F Premiums Paid Analysis 3 Appendix I 4 Appendix II PRESENTATION TO THE SPECIAL COMMITTEE OF SIGHT’S BOARD OF DIRECTORS / OCTOBER 14, 2010 Confidential Table of Contents 1 Transaction Overview PRESENTATION TO THE SPECIAL COMMITTEE OF SIGHT’S BOARD OF DIRECTORS / OCTOBER 14, 2010 1 Transaction Overview > Transaction may be terminated: ● By Sight or Eric if the transaction has not occurred by June 30, 2011 ● By mutual written consent ● By either party if any order or action by a governmental authority would prohibit the transaction ● By either party if shareholder approval is not obtained ● By either party if the other party shall have breached and not cured any representation, warranty or covenant ● By Sight, if a superior proposal is received and it was not in violation of No Solicitation of Offer provision ● By Eric if Sight Board of Directors has made a change in recommendation or deems Superior Proposal has been received or fails to publicly affirm the Sight Recommendation or recommends against any Alternative Proposal within 10 days of Eric’s request to do so > Termination fee: ● $7,000,000; Termination expenses capped at $4,000,000 > > 75% of unaffiliated votes at the shareholders meeting must approve the transaction > Court approval in accordance with Israeli Law Section 350 and 351 > No order or actions by governmental authority that will hinder the transaction > Obtain anti-trust approval from all governmental authorities required > Execution of Shareholder Agreement, Share Purchase and Subscription Agreement along with other operational agreements > No Company material adverse effect since the date of the agreement > Confirmation of representations and warranties, performance of covenants, as well as execution of all certificates and agreements by both Eric and Sight > Merger Sub (wholly-owned subsidiary of Eric) will merge with and into Sight by way of a court approved arrangement between the Company and its shareholders and creditors > Section 350 and 351 of Israeli company law > Sight is currently majority controlled by Kibbutz Sight 63.2% with remaining 36.8% held by public investors > Eric will acquire a 50% stake in Sight by acquiring at closing: ● 34.6% from the public investors ● 6.1% vested exercised Sight options at closing ● 9.3% from Kibbutz Sight > The acquisition of part of Kibbutz Sight shares will take place through the acquisition of a 50% stake in Sight Holding that will ultimately hold 100% of Sight Shares ● Eric will exchange Sight shares acquired from public shareholders and directly from Sight for new Sight Holding shares resulting in 50% / 50% ownership between Kibbutz Sight and Eric Termination Provisions Closing Conditions Transaction Structure Transaction Description Transaction Description PRESENTATION TO THE SPECIAL COMMITTEE OF SIGHT’S BOARD OF DIRECTORS / OCTOBER 14, 2010 2 Transaction Overview > Certain Sight shareholders agree to vote all of the shares in favor of the Merger Agreement and the transactions contemplated and against any superior proposals received > To be executed by Kibbutz Sight, Dan Katzman and Kibbutz Eyal > General representations and warranties shall survive for eighteen (18) months > General indemnification escrow to represent 10% of the aggregate of the Purchase Price > 50% of the annual dividends payable by Sight Holding with respect to any equity interest held by K-Sight in Sight Holding shall be available to Eric to satisfy any indemnification obligation of K-Sight > No liability of shall arise with respect to a representation or warranty until the cumulative amount exceeds of $100,000 > The maximum liability of K-Sight to Eric shall be equal to $18.0 million; The maximum liability shall increase to $36.0 million if Sight Holding shall exercise a Deadlock Put and Eric has a pending claim, risen prior to such exercise, for which it is entitled to receive indemnification > Any state of facts, development, change, event, circumstance or effect, that is or could reasonably be expected to have a material adverse effect on the business, or financial condition and prevent the Company from consummating the Merger > Partial exclusions to the definition include changes related to: ● Local, national economic or political conditions ● Company’s share price or suspension of trading ● Failure to meet any internal or external projections, forecasts ● General ophthalmologic industry ● Act of war, terrorism or from natural disasters ● Claim or litigation arising from allegations of breach of fiduciary duty ● Failure to obtain consent of a counterparty ● GAAP or any Law or interpretation or application of the foregoing > Sight cannot, among other things, directly or indirectly solicit, initiate or knowingly facilitate or knowingly encourage the submission of an alternative proposal > Sight can entertain a credible unsolicited offer Key Support Agreement Provisions Key Share Purchase and Subscription Agreement Provisions Material Adverse Changes No Solicitation Transaction Description (cont’d) PRESENTATION TO THE SPECIAL COMMITTEE OF SIGHT’S BOARD OF DIRECTORS / OCTOBER 14, 2010 3 Transaction Overview > Put / Call Rights Following Deadlock Events (dispute Put / Calls) ● After four or more unresolved Deadlock Matters (matter where the Board is unable to unanimously approve a resolution) during any 12 consecutive months after the 5th anniversary of the Closing. – Kibbutz Sight can elect to sell to Eric, 50% or 100% of Sight Holding Shares owned by Kibbutz Sight at 90% of the Deadlock Put/Call Price in the event that the Deadlock Event relates to Deadlock Matters and is exercised before the 10th anniversary of the closing or 90% of the Independent Expert Put/Call Price Per Share if the put is exercised on or subsequent to the tenth anniversary – Eric has the right to elect to purchase 50% to 100% of Sight at a price equals to 125% of the Deadlock Put / Call price, in the event the deadlock event relates to Deadlock Matters and is exercised before the 10th anniversary or 125% of Independent Expert if the option is exercised on or subsequent the 10th anniversary > The Expert Put/Call price per share means (x) the expert Put/Call price divided by (y) the number of issued and outstanding ordinary shares of Sight at the time of delivery of exercise notice > Deadlock Put/Call Price means the higher of the Merger Price plus Libor plus 100 basis points annual accrued interest as of closing date or the product of Sight’s LTM EBITDA multiplied by the Transaction EBITDA Multiple > Initial Board shall consist of 8 members, 4 appointed by Eric (“Eric Nominees”) and 4 appointed by Kibbutz Sight, subject to adjustment as ownership changes > Kibbutz Sight has the right to appoint the Chairman as long as it maintains 4 seats on the Board of Directors > Indemnification and exculpation of directors to the fullest extent permitted under applicable Law > In certain events of a Board tie vote Eric Nominees will have the casting vote to approve a resolution > Each shareholder will appoint one member to a Special Operating Committee, in which the CEO will participate as a non-voting member. The committee will have the power to govern as set forth in the agreement. Put / Call Rights Key Governance Provisions Key Governance Provisions PRESENTATION TO THE SPECIAL COMMITTEE OF SIGHT’S BOARD OF DIRECTORS / OCTOBER 14, 2010 4 Transaction Overview Source: Company filings, Sight Management and FactSet. 1. Represents stock price trading range for 52 weeks ending 06/15/10 (day prior to Israeli press speculation). 2. Cash balance adjusted to reflect $13.5mm dividend (~$0.804 per share, declared Oct. 13, 2010 and to be paid on or about Nov. 24, 2010 to shareholders if record as of Nov. 8, 2010). 3. Investment in affiliates includes investments in Optispeed Laboratory, Emerald and e-Vision. Minority interest reflects interests in Spherical Optics, Centro Integral Optico S.A. de C.V., Shalens S.A. de C.V., Sight Lens and Sight Australia. Stock Price Merger 10/13/10 Consideration Per Share Consideration $ $ Premium to: Current – % 52-wk High $ – % 52-wk High - Unaffected (1) – % 1-Month Average Price – % 3-Month Average Price – % 1-Year Average Price – % Primary Common Shares Outstanding In-The-Money Options Gross Diluted Shares Gross Equity Value $ $ Less: Options Proceeds ) ) Implied Net Value of Equity $ $ Less: Cash @ 09/30/10 (2) ) ) Plus: Debt @ 09/30/10 Plus: Minority Interest @ 09/30/10 (3) Less: Investment in Affiliates @ 09/30/10 (3) ) ) Implied Sight Enterprise Value $ $ Financial Statistic Enterprise Value Multiples Revenue LTM (6/30/10) $ x x 2010E 2011E EBITDA LTM (6/30/10) $ x x 2010E 2011E Implied Transaction Statistics (in millions, except per share data) PRESENTATION TO THE SPECIAL COMMITTEE OF SIGHT’S BOARD OF DIRECTORS / OCTOBER 14, 2010 5 Transaction Overview Note: Optical peers include Hoya Corp., Carl Zeiss Meditec AG, Essilor International, Safilo Group SpA, Marcolin SpA. and Staar Surgical Co. Small Cap Medical peers include ICU Medical Inc., Syneron Medical Ltd., Consert Medical Plc, Exactech Inc., RTI Biologics Inc., and Solta Medical Inc. Source: Factset, press releases. Sight Declares a Cash Dividend $4.0 Million or $0.24 per Ordinary Share Sight Declares a Cash Dividend of $13.5 Million or $0.80 per Ordinary Share Israeli Press Reported on Speculation of Acquisition Talk Amos Netzer Appointed CEO Sight Declares Cash Dividend of $10 Million or $0.61 per Ordinary Share Received Term Sheet From Eric Small Cap Medical Sight Optical Sight Stock Price Performance: Last 3 Years (NASDAQ) PRESENTATION TO THE SPECIAL COMMITTEE OF SIGHT’S BOARD OF DIRECTORS / OCTOBER 14, 2010 6 Transaction Overview % of Shares Traded - NASDAQ & TASE Source: Factset. Note: Stock prices translated at daily NIS / US$ exchange rates. Represents one day prior to article in Israeli press that speculated that Sight was in acquisition talks. Average Daily Volume:
